BENEDICT, District Judge.
Under the provisions of section 35 of the act of 1872 [17 Stat. 2G2] the libellants in this case were entitled to be paid one-fourth of their wages at the time of their discharge, but they were discharged without any payment whatever, and no cause is assigned for the failure to pay them the amount of wages then payable; nor is it claimed that any dispute existed as to the balance then due them. Under such circumstances, they are also entitled to be paid a sum equal to two days’ pay for each day, not exceeding ten, dating from the time of their discharge. Failure, without sufficient cause, to pay a seaman, on his discharge, the portion of his wages then payable by law, entitles him to recover double pay for each day’s delay thereafter. I was at first inclined to the opinion that the double pay should stop upon the filing of the libel, but, ujton reflection, and after examining the practice under the merchants’ shipping act of England, of section 1S7, of which the 35th section of our act of 1872 is a copy, I incline to the opinion that in a case like this, when there is no dispute, and no reason assigned for the failure to pay the amount due, the right to double pay does not terminate by the commencement of an action to recover the wages earned.
In some cases, at least, such as where the ship is about to leave the port, a seaman will be compelled to commence his suit without delay. Moreover, delay of payment by the owner, made after the commencement of the suit, without any cause, is as prejudicial to the seaman as delay before suit, and should be discouraged. It is always in the power of the owner, as well after as before suit, to terminate the double pay by payment of the wages due. The practice, under the English act, appears to be in accordance with these views. See The Princess Helena, 1 Lush. 100.
Let a decree be entered in accordance with this opinion.